1                                  UNITED STATES DISTRICT COURT
2                                         DISTRICT OF NEVADA
3                                                    ***
4    UBALDO SALDANA-GARCIA,                                   Case No. 2:19-cv-00441-APG-PAL
5                                           Petitioner,                       ORDER
              v.
6
     BRIAN WILLIAMS, et al.,
7
                                         Respondents.
8

9             This apparent habeas action was opened with the filing of an application for leave to

10   proceed in forma pauperis. ECF No. 1. Petitioner Ubaldo Saldana-Garcia indicates in the

11   application that he seeks pauper status with respect to a habeas petition, but he has filed no such

12   petition. The action, therefore, has not been properly commenced.

13            IT IS HEREBY ORDERED that petitioner Ubaldo Saldana-Garcia will, within 30 days of

14   the date of this order, file the petition he seeks to pursue in this case. Failure to do so will result

15   in the dismissal of this action, without prejudice, as improperly commenced. Saldana-Garcia at

16   all times remains responsible for calculating the running of the federal limitation period and timely

17   asserting claims, without regard to any deadlines established or extensions granted herein. That

18   is, by ordering Saldana-Garcia to file a petition in this case, I make no finding that any petition

19   would not be subject to dismissal as untimely. See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir.

20   2013).

21            The Clerk of Court will send petitioner Ubaldo Saldana-Garcia two copies each of the

22   forms for 28 U.S.C. § 2254 and 28 U.S.C. § 2241 petitions.

23            DATED THIS 7th day of April, 2019.
24

25                                                              ANDREW P. GORDON
                                                                UNITED STATES DISTRICT JUDGE
26

27

28


                                                          1
